DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 06/28/2021, Applicant amended claims 1, 7, 10, 11 and 15 and added new claims 16-17. Accordingly, the claims objection is withdrawn. Thus, claims 1-17 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-17 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-17 filed on 06/09/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features wherein the controller electronically brakes the motor for a time interval to measure the phase current of the motor within the time interval and while the rotor speed still exceeds the speed threshold and detects the angular position of the rotor based on the measured phase current.
The closet references to the present invention are believed to be as follows: Wang (US 20180131305 A1). Wang discloses a controller uses a FOC routine. When the controller receives an instruction to start the PMSM, it delays startup and executes an “estimation” stage, in which the controller executes the FOC routine but with the speed PI control loop and the field-weaken control disabled. The estimation stage is repeated multiple times, with estimates converging to actual speed and position through successive iterations. When estimated speed and position values have stabilized, the motor is started using the estimates as initial speed and position for driving the PMSM. The FOC routine, with the speed PI control loop and the field-weaken control enabled, is used to drive the PMSM
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846